Exhibit 10.1

 

EXECUTION VERSION

 

FORBEARANCE AGREEMENT

 

This FORBEARANCE AGREEMENT (this “Agreement”) is made and entered into as of
April 5, 2017, by and among the parties signatory hereto as lessors
(collectively, “Lessor”), HCR III Healthcare, LLC, as lessee (“Lessee”), Quality
Care Properties, Inc. (“QCP”) and HCR ManorCare, Inc. (the “Company”).

 

RECITALS

 

A.                                    Lessor is the current “Lessor” and Lessee
is the current “Lessee” pursuant to that certain Master Lease and Security
Agreement, dated as of April 7, 2011 (as so amended through the date hereof, the
“Master Lease”).  The Company is the guarantor of Lessee’s obligations under the
Master Lease pursuant to that certain Guaranty of Obligations, dated as of
February 11, 2013 (as so amended through the date hereof, the “Guaranty”), and
Lessor is a substantial creditor of the Company.

 

B.                                    Lessor, Lessee and the Company desire to
agree to defer Lessee’s and the Company’s respective obligations to pay certain
amounts under the Master Lease, on the terms and subject to the conditions set
forth herein.

 

C.                                    During the period of deferral, Lessee and
the Company have agreed to provide information to and cooperate with Lessor and
QCP as provided herein, and the parties wish to engage in negotiations to reach
a viable comprehensive restructuring of the terms of the Master Lease, the
Guaranty and the other economic relationships of the parties.

 

D.                                    QCP has entered into that certain
Multi-draw Secured Note (the “Secured Note”) with HCR Home Health Care and
Hospice, LLC, an affiliate of Lessee and subsidiary of the Company (the
“Borrower”) on the date hereof, pursuant to which QCP has, on the terms and
subject to the conditions set forth in the Secured Note, agreed to loan to
Borrower up to $21,000,000 in three equal installments of $7,000,000 (each, an
“Advance”), to be made on or after April 5, 2017, May 3, 2017 and June 5, 2107
(each, a “Loan Draw Date”).

 

E.                                     Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the Master
Lease.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Lessee hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Deferral of Minimum Rent.  Lessor agrees
that it shall forbear from bringing suit or exercising remedies (including,
without limitation, delivering a notice of default under the Master Lease,
terminating the Master Lease, declaring an Event of Default under the Master
Lease or exercising any other right or remedy under the Master Lease) with
respect to Lessee’s failure to pay the Deferred Portion of the Minimum Rent due
on April 3, 2017, May 1, 2017 and June 1, 2017 (each, an “Applicable Rent
Payment Date”) until the Deferred Payment Date (as defined below).  Unless this
Agreement has been terminated pursuant to Section 6, the Lessor agrees that it
shall not bring suit or exercise any right or remedy (including, delivering a
notice of default under the Master Lease, without limitation, terminating the
Master Lease, declaring an Event of Default under the Master Lease or exercising
any other right or remedy under the Master Lease) against Lessee or the Company
on grounds that a failure to pay the Deferred Portion of the Minimum Rent on any
Applicable Rent Payment Date prior to the Deferred Payment Date constitutes a
breach of or default under the Master Lease on the part of Lessee, or that the
Deferred Portion of the Minimum Rent not paid when such amount would, but for
this Agreement, otherwise be due is past due under the Master Lease prior to the
Deferred Payment Date.  The “Deferred Portion of the Minimum Rent” means with
respect to the each Applicable Rent Payment Date, the Minimum Rent due under the
Master Lease on such Applicable Rent Payment Date in excess of $32,000,000.  The
“Deferred Payment Date” means the earlier of (i) July 5, 2017, and (ii) the date
on which this Agreement is terminated pursuant to Section 6 hereof.  For the
avoidance of doubt, the Lessee acknowledges and agrees that the Deferred Portion
of the Minimum Rent for each month is due and owing to the Lessor as of the
Applicable Rent Payment Date for such month, and that the terms of this
Agreement constitute a forbearance of the overdue debt and shall in no way be
construed as a reduction of the underlying debt or modification to the terms of
the Master Lease.  The Lessor hereby confirms to the Lessee that it has not
issued or delivered any notice of default with respect to any failure to pay the
Minimum Rent due on April 3, 2017.

 

2.                                      Impound Accounts.  Notwithstanding
Section 4.4 of the Master Lease, Lessor agrees that it shall not bring suit or
exercise any right or remedy (including, without limitation, delivering a notice
of default under the Master Lease, terminating the Master Lease, declaring an
Event of Default under the Master Lease or exercising any other right or remedy
under the Master Lease) arising out of the failure of Lessee to deposit or pay
any amounts required to be deposited pursuant to Section 4.4 of the Master Lease
prior to the Deferred Payment Date; provided, however, that, on the Deferred
Payment Date, Lessee will deposit, in accordance with Section 4.4 of the Master
Lease, all amounts that, but for the operation of this Section 2 of this
Agreement, Lessee would have been required to so deposit pursuant to Section 4.4
of the Master Lease during the period between the date hereof and date
immediately prior to the Deferred Payment Date.  For the avoidance of doubt, the
Lessee acknowledges and agrees that the amounts to be funded into Impound
Accounts is due and owing to the Lessor under the Master Lease, and that the
terms of this Agreement constitute a forbearance of the overdue obligation and
shall in no way be construed as a waiver of the underlying obligation or
modification to the terms of the Master Lease.

 

3.                                      Secured Loan.  During the term of this
Agreement, subject to compliance with the terms and conditions thereof, QCP
shall make available to the Borrower the Advances provided under the Secured
Note.

 

2

--------------------------------------------------------------------------------


 

4.                                      Cooperation.  Between the date hereof
and the Deferred Payment Date, the parties intend to engage in good faith
discussions concerning a long-term restructuring of the terms of the Master
Lease, the Guaranty and the other financial relationships of the parties. In
connection with those discussions, the Company shall and shall cause its
subsidiaries to (i) negotiate in good faith during such period concerning the
circumstances under which the parties will jointly communicate and/or engage in
discussions with creditors of, and other Persons having business dealings with,
Lessee, the Company and their respective subsidiaries concerning such
restructuring (including the timing and content of such communications and/or
discussions), (ii) to the extent the parties reach agreement concerning the
circumstances under which the parties will so communicate and/or engage in
discussions with such creditors or other Persons, promptly facilitate such joint
communications and/or discussions, (iii) provide such access and information to
QCP and its representatives, advisers and agents as they may reasonably request
from time to time in order to facilitate restructuring discussions, except for
any information that is subject to attorney-client privilege or other privilege
from disclosure (it being agreed that, in the event that any information of
Lessee, the Company or their respective subsidiaries are restricted from
disclosure as a result of attorney-client privilege or other privilege, Lessee,
the Company, Lessor and QCP will cooperate in good faith to seek to design and
implement alternative disclosure arrangements to enable Lessor and QCP to
evaluate such information without waiver of such privilege), (iv) provide to QCP
copies of any material notices delivered to or received from any potential
acquirer, strategic partner, joint venture partner, acquisition target or other
participant in any business combination or transfer of all or substantially all
of the assets of the Company or any subsidiary of the Company, (v) notify QCP of
all written material notices from material creditors of the Company or any
subsidiary promptly and (vi) keep QCP informed of the status of any material
discussions or negotiations with any material creditors as to any potential
settlement, amendment, modification, extension, forbearance, refinancing or
restructuring involving such creditor.  For the avoidance of doubt, the Company
and the Lessee each represents and warrants to QCP and the Lessor that as of the
date hereof, the Company and the Lessee are not currently engaged in any
discussions regarding any potential material acquisition, merger, strategic
partnership, joint venture or other business combination or disposition of
material assets involving any business operated by the Company or its
subsidiaries.  During the term of this Agreement, the Company and the Lessee
shall promptly advise QCP and the Lessor of the commencement of any such
discussions, including but not limited to, the receipt of any unsolicited bids,
requests for information or proposals from third parties relating to the
foregoing.  To the extent that any such discussions referred to in the
immediately preceding sentence commence, the Company and its subsidiaries shall
afford QCP the right to participate in all such discussions where QCP reasonably
requests to participate in its capacity as a substantial creditor of the
Company.  Furthermore, with respect to properties subject to the Master Lease
and identified by QCP for potential remarketing to third parties, the Company
and the Lessor agree to follow the procedures and processes outlined in the
Master Lease in Section 26.1 applicable to lessor’s right to inspect and show
the leased property and capital additions to facilitate a remarketing process
for properties currently in the portfolio and, without duplication, (i) to
provide all access and information to QCP and (subject to entering into
reasonable confidentiality agreements) third parties as QCP may reasonably
request to assess and prepare such properties for successful remarketing,
(ii) to reasonably cooperate and assist in the preparation of marketing
materials and due diligence activities by potential new operators and (iii) to
otherwise cooperate and assist in such remarketing efforts as QCP may reasonably
request.  All information and materials provided by or on behalf of the Company
or Lessee pursuant to this Section 4 shall be subject to the confidentiality
provisions of the Master Lease.

 

3

--------------------------------------------------------------------------------


 

5.                                      Financial Statements.  The Lessee shall
(i) deliver to the Lessor not later than April 10, 2017, (i) the Company’s
audited financial statements for the year ended December 31, 2016 (in the form
and substance required by the Master Lease and in comparative form consistent
with prior years) (the “HCR Audited Financial Statements”) and (ii) use its
reasonable best efforts and deliver to the Lessor not later than April 10, 2017,
the consent of Lessee’s auditors to the incorporation by reference of their
report on such financial statements in the Company’s registration statements
under the Securities Act of 1933 (the “Auditor’s Consent”).

 

6.                                      Term; Termination.  Unless terminated
pursuant to the terms of this Section 6, the term of this Agreement shall be
through July 5, 2017.  This Agreement and the forbearance and other obligations
of the parties hereunder shall terminate automatically upon the occurrence of: 
(i) the Lessee fails to pay the Minimum Rent (other than the Deferred Portion of
the Minimum Rent) on the date it is first due in accordance with the Master
Lease (other than the failure to pay the Minimum Rent due on April 3, 2017;
provided that the Minimum Rent due on April 3, 2017 (other than the Deferred
Portion of the Minimum Rent) is paid on the date hereof); (ii) the Lessee fails
to comply with its obligations under Section 5 hereof; (iii) there is an Event
of Default under the Master Lease (other than as set forth in clause (i) hereof
or Section 2 hereof); (iv) the Lessee, the Company or any subsidiary of the
Company has been adjudicated bankrupt or insolvent, has failed to vacate an
involuntary bankruptcy or reorganization petition within sixty days of the date
of such filing, files such a petition on a voluntary basis, fails to vacate the
appointment of a receiver or trustee for it or for a substantial portion of its
assets within sixty days of such appointment, makes a voluntary assignment for
the benefit of its creditors or ceases to do business as a going concern;
(v) there is a default or event of default under the Credit Agreement, dated as
of April 6, 2011, among Manor Care, Inc., HCR Healthcare, LLC, the several banks
and other financial institutions or entities from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent and the
lenders thereunder  accelerate maturity of the obligations thereunder;
(vi) there is a material change in the senior management of the Company;
(vii) there is an Event of Default under the Secured Note; (viii) (A) the
Company and Lessee fail to comply, in any material respect, with their
obligations under Section 4 of this Agreement, as determined reasonably and in
good faith by QCP, and such failure continues for ten (10) Business Days after
receipt of written notice from Lessor of such failure and (B) QCP provides
written notice to HCR on or after June 1, 2017, that it is terminating this
Agreement due to the failure of Company and Lessee to comply, in any material
respect, with their obligations under Section 4 of this Agreement or (ix) Lessee
fails to deliver to the Lessor the Auditor’s Consent on or before April 10,
2017.  The Company or the Lessee may terminate this Agreement at any time upon
the occurrence of any material breach of this Agreement by QCP or the Lessor.

 

7.                                      Stipulations.  The Company and the
Lessee hereby admit, stipulate and agree that (i) the Rent and other obligations
of the Lessee under the Master Lease and the Company under the Guaranty
constitute legal, valid and binding obligations of the Lessee and the Company,
enforceable against the Lessee and the Company in accordance with the terms of
the Master Lease and the Guaranty, (ii) no portion of the Rent and other
obligations of the Lessee under the Master Lease or the Company under the
Guaranty is subject to avoidance, recharacterization,

 

4

--------------------------------------------------------------------------------


 

recovery or subordination pursuant to the Bankruptcy Code or applicable
nonbankruptcy law; and (iii) the Company and the Lessee do not have any claims,
counterclaims, causes of action, defenses or setoff rights arising under or in
connection with the Master Lease or the Guaranty against QCP, the Lessor and
their respective affiliates, agents, officers, directors, employees and
attorneys (other than the right to return of $4 million of cash previously
deposited by Lessee in the tax and insurance impound account under the Master
Lease to be returned to Lessee as per agreement of Lessor and Lessee promptly
after execution of this Agreement).

 

8.                                      Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF CALIFORNIA (WITHOUT REGARD OF PRINCIPLES OR CONFLICTS OF LAW) AND
ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

9.                                      Counterparts; Facsimile or
Electronically Transmitted Signatures. This Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument.  Signatures transmitted by facsimile or other electronic means may
be used in place of original signatures on this Agreement, and  each party
hereto intends to be bound by the signatures on the document transmitted by
facsimile or such other electronic means.

 

10.                               Severability.  If any term, condition or
provision of this Agreement or the application thereof to any circumstance or
party hereto shall be invalid or unenforceable to any extent, the remaining
terms, conditions and provisions of this Agreement or the application thereof to
any circumstance or party hereto, other than that held invalid or unenforceable,
shall not be affected thereby and each remaining term, condition and provision
of this Agreement shall be valid and enforceable to the fullest extent permitted
by law.

 

11.                               Changes in Writing. This Agreement may not be
orally changed or terminated, nor any of its provisions waived, except by an
agreement in writing signed by the party against whom enforcement of any
changes, termination or waiver is sought.

 

12.                               Headings.  The captions contained herein are
inserted only as a matter of convenience and for reference and in no way define,
limit or describe the scope of the Master Lease or this Agreement nor the intent
of any provision thereof or hereof.

 

13.                               Authority.  The Company, Lessee, QCP and
Lessor each hereby represents and warrants that it has full right, power and
authority to enter into this Agreement and that the person executing this
Agreement on behalf of the Company, Lessee, QCP and Lessor, respectively, is
duly authorized to do so.

 

14.                               No Presumption.  This Agreement has been
freely negotiated by the parties hereto and in any controversy, dispute, or
contest over the meaning, interpretation, validity, or enforceability of this
Agreement or any of its terms or conditions, there shall be no inference,
presumption, or conclusion drawn whatsoever against either party by virtue of
that party having drafted this Agreement or any portion thereof.  Nothing herein
shall be construed to limit or otherwise impair the ability of any party from
exercising any rights or taking any steps not expressly restricted herein.

 

5

--------------------------------------------------------------------------------


 

15.                               Confidentiality.  This Agreement shall be
subject to the confidentiality provisions of Section 45.1.7 of the Master Lease
and Section 45.1.7 of the Master Lease is hereby incorporated by reference
herein mutatis mutandi.  It is understood that QCP shall be permitted to
disclose the existence and terms of this Agreement, as well as file a copy of
this Agreement and the Secured Note as exhibits in its periodic or current
reports filed with the Securities and Exchange Commission.  QCP will issue a
press release with respect to the execution and delivery of this Agreement and
the matters addressed in this Agreement in the form heretofore agreed by the
parties and attached as Exhibit A hereto.  The parties shall cooperate in good
faith to the full extent practicable prior to issuing any subsequent press
release or public announcement with respect to this Agreement or the
transactions it contemplates, including providing one another drafts of any such
press release or public announcement in advance of issuance and considering and
incorporating in such press release or public announcement of the reasonable
comments of the other parties hereto. In advance of filing with the Securities
and Exchange Commission any report containing the HCR Audited Financial
Statements, QCP will provide the Company with a reasonable opportunity to review
such report and shall consider and incorporate such reasonable comments provided
by the Company related to the portion of such report referring to the HCR
Audited Financial Statements.

 

[NO FURTHER TEXT ON THIS PAGE]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

 

“LESSOR”

 

 

 

HCP PROPERTIES, LP, a Delaware limited partnership

 

 

 

By: HCP I-B Properties, LLC, a Delaware limited liability company, its General
Partner

 

 

 

HCP WEST VIRGINIA PROPERTIES, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES OF ALEXANDRIA VA, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES OF ARLINGTON VA, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES OF MIDWEST CITY OK, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES OF OKLAHOMA CITY (NORTHWEST), LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES OF OKLAHOMA CITY (SOUTHWEST), LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES OF TULSA OK, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES-ARDEN COURTS OF ANNANDALE VA, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-CHARLESTON OF HANAHAN SC, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-COLUMBIA SC, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

 

HCP PROPERTIES-FAIR OAKS OF FAIRFAX VA, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-IMPERIAL OF RICHMOND VA, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-LEXINGTON SC, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES-MEDICAL CARE CENTER-LYNCHBURG VA, LLC, a Delaware limited
liability company

 

 

 

HCP PROPERTIES-OAKMONT EAST-GREENVILLE SC, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-OAKMONT OF UNION SC, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES-OAKMONT WEST-GREENVILLE SC, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-STRATFORD HALL OF RICHMOND VA, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-WEST ASHLEY-CHARLESTON SC, LLC, a Delaware limited liability
company

 

 

 

HCP MARYLAND PROPERTIES, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES-SALMON CREEK WA, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES-WINGFIELD HILLS NV, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES-UTICA RIDGE IA, LLC, a Delaware limited liability company

 

 

 

HCP TWINSBURG OH PROPERTY, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

 

 

 

 

HCR STERLING HEIGHTS MI PROPERTY, LLC, a Delaware limited liability company

 

 

 

By: HCR Schoenherr•Road Property, LLC, a Delaware limited liability company, its
sole member

 

 

 

By: HCP Properties, LP, a Delaware limited partnership, its sole member

 

 

 

By: HCP I-B Properties, LLC, a Delaware limited liability company, its General
Partner

 

 

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

 

 

 

 

“QCP”

 

 

 

QUALITY CARE PROPERTIES, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

 

 

 

 

“LESSEE”

 

 

 

HCR III HEALTHCARE, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Matthew S. Kang

 

Name:

Matthew S. Kang

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

 

 

 

 

“THE COMPANY”

 

 

 

HCR MANORCARE, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Matthew S. Kang

 

Name:

Matthew S. Kang

 

Title:

Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Exhibit A:  Press Release

 

Quality Care Properties Enters Into Forbearance Agreement with HCR ManorCare

 

BETHESDA, Md., April 5, 2017  — Quality Care Properties, Inc. (NYSE: QCP) (“QCP”
or the “Company”) today announced that it entered into a forbearance agreement
(the “Agreement”) with its principal tenant, HCR III Healthcare, LLC and its
parent HCR ManorCare, Inc. (together, “HCR ManorCare”).  Among other things, the
Agreement would require HCR ManorCare to make cash rent payments of $32 million
for each of April, May and June of 2017, with a deferral of the additional $7.5
million per month otherwise due until the earlier of (i) July 5, 2017 and
(ii) an early termination of the Agreement, with all deferred amounts becoming
immediately due and payable upon an early termination.  The Agreement also
requires HCR ManorCare to deliver its 2016 audited financial statements and
auditor consent to QCP not later than April 10, 2017, which is expected to
include a “going concern” exception for HCR ManorCare in the auditor opinion.

 

Importantly, during the term of the Agreement, which will end on July 5, 2017,
unless earlier terminated, QCP and HCR ManorCare intend to engage in good faith
discussions concerning a long-term restructuring of the terms of the master
lease, the guaranty of the master lease and certain other matters.  To
facilitate the exploration of restructuring alternatives, QCP also agreed to
provide HCR ManorCare with a temporary secured extension of credit of up to $7
million per month during each of April, May and June of 2017 (up to $21 million
in the aggregate), which would be due and payable in full not later than
December 31, 2017, subject to acceleration upon certain events.

 

“We are pleased to have reached this agreement and are working with HCR
ManorCare to reach a comprehensive, long-term solution to the master lease that
seeks to both preserve and enhance the value of our properties, while supporting
the ability of HCR ManorCare and its thousands of employees and caregivers to
provide high-quality care for their patients and residents.  We remain open to
all appropriate solutions, including possibly transitioning to increased equity
ownership in HCR ManorCare,” said Mark Ordan, QCP’s Chief Executive Officer.

 

Additional details regarding the Agreement are available in the Current Report
on Form 8-K filed by the Company with the Securities and Exchange Commission on
April 5, 2017.

 

--------------------------------------------------------------------------------


 

HCR ManorCare accounted for 94% of QCP’s total revenues during the year ended
December 31, 2016.  For additional information regarding the risks to QCP
associated with HCR ManorCare, see “Risk Factors” included in QCP’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2016, which is
available on QCP’s website at www.qcpcorp.com and at www.sec.gov.

 

About QCP

 

Quality Care Properties, Inc. is one of the nation’s largest actively managed
real estate companies focused on post-acute/skilled nursing and memory
care/assisted living properties. QCP’s properties are located in 29 states and
include 257 post-acute/skilled nursing properties, 61 memory care/assisted
living properties, a surgical hospital and a medical office building.  For more
information regarding QCP, visit www.qcpcorp.com.

 

Safe Harbor Statement

 

Certain statements in this press release that are not historical statements of
fact may be deemed “forward-looking statements.”  The Company intends to have
its forward-looking statements covered by the safe harbor provisions of the
Private Securities Litigation Reform Act of 1995 and include this statement for
purposes of complying with those provisions. Forward-looking statements include,
among other things, statements regarding our intent, belief or expectations.  In
particular, we note as a forward-looking statement our intention regarding good
faith discussions with HCR ManorCare concerning a long-term restructuring of the
terms of the master lease, the guaranty of the master lease and certain other
matters.  No assurance can be given that we will reach agreement with respect to
any of these matters.  Forward-looking statements speak only as of the date of
this press release. Except as may be required under the federal securities laws
and the rules and regulations of the Securities and Exchange Commission, the
Company expressly disclaims any obligation to release publicly any updates or
revisions to any forward-looking statements to reflect any change in our
expectations or any change in events, conditions or circumstances on which any
statement is based.

 

--------------------------------------------------------------------------------